                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS

 ELAN PHARMACEUTICALS, LLC, ELI
 LILLY & COMPANY, and AVID
 RADIOPHARMACEUTICALS, INC.,

                 Plaintiffs,                                       Case No. 2:19-CV-02175-JAR-GEB

                 v.

 RONALD SEXTON,

                 Defendant.


                                    MEMORANDUM AND ORDER

        Plaintiffs Elan Pharmaceuticals, LLC (“Elan”), Eli Lilly & Company (“Eli Lilly”), and

Avid Radiopharmaceuticals, Inc. (“Avid”) bring this action against Defendant Ronald Sexton

(“Sexton”) for an award of attorneys’ fees pursuant to 35 U.S.C. § 285 (Count I) and for

malicious prosecution (Count II). Now before the Court is Defendant’s Motion to Dismiss (Doc.

14) pursuant to Federal Rule of Civil Procedure 12(b)(6). The motion is fully briefed, and the

Court is prepared to rule. For the reasons explained below, the Court grants Defendant’s motion.

I.      Legal Standard

        To survive a motion to dismiss brought under Fed. R. Civ. P. 12(b)(6), a complaint must

contain factual allegations that, assumed to be true, “raise a right to relief above the speculative

level”1 and must include “enough facts to state a claim for relief that is plausible on its face.”2

Under this standard, “the complaint must give the court reason to believe that this plaintiff has a




        1
         Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing 5C Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure § 1216, at 235–36 (3d ed. 2004)).
        2
            Id. at 570.
reasonable likelihood of mustering factual support for these claims.”3 The plausibility standard

does not require a showing of probability that “a defendant has acted unlawfully,” but requires

more than “a sheer possibility.”4 “[M]ere ‘labels and conclusions,’ and ‘a formulaic recitation of

the elements of a cause of action’ will not suffice; a plaintiff must offer specific factual

allegations to support each claim.”5 Finally, the court must accept the nonmoving party’s factual

allegations as true and may not dismiss on the ground that it appears unlikely the allegations can

be proven.6

        The Supreme Court has explained the analysis as a two-step process. For the purposes of

a motion to dismiss, the court “must take all the factual allegations in the complaint as true, [but

is] ‘not bound to accept as true a legal conclusion couched as a factual allegation.’”7 Thus, the

court must first determine if the allegations are factual and entitled to an assumption of truth, or

merely legal conclusions that are not entitled to an assumption of truth.8 Second, the court must

determine whether the factual allegations, when assumed true, “plausibly give rise to an

entitlement to relief.”9 “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”10




        3
            Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).
        4
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
        5
            Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (quoting Twombly, 550 U.S. at
555).
        6
            Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).
        7
            Id. (quoting Twombly, 550 U.S. at 555).
        8
            Id. at 678–679.
        9
            Id. at 679.
        10
             Id. at 678 (citing Twombly, 550 U.S. at 556).




                                                             2
II.       Factual Background

          The following facts are alleged in Plaintiffs’ Complaint and are assumed to be true for the

purposes of deciding Sexton’s motion to dismiss.11

          Defendant Sexton, a resident of Johnson County, Kansas, is the Chairman and founder of

AIA America, Inc., formerly known as Alzheimer’s Institute of America, Inc. (“AIA”). Sexton

founded AIA as a shell, instrumentality, or conduit to prosecute patent lawsuits. Sexton

dominated and controlled AIA, commingled AIA’s funds with his personal funds, failed to

adequately capitalize AIA, and failed to maintain adequate corporate records and observe

corporate formalities. AIA paid no dividends, and no one other than Sexton functioned as an

officer or director of AIA.

          On February 2, 2010, AIA filed a lawsuit against Elan and Eli Lilly in the United States

District Court for the Northern District of California (“Elan Court”), asserting claims for alleged

infringement of two AIA patents (“Elan Lawsuit”). On November 24, 2010, AIA filed a lawsuit

against Avid in the United States District Court for the Eastern District of Pennsylvania (“Avid

Court”), asserting essentially the same patent-infringement claims (“Avid Lawsuit”). The two

patents at issue in both cases were “generally directed to research technologies stemming from

the discovery of the ‘Swedish mutation,’ a genetic mutation that is associated with early-onset

familia[l] Alzheimer’s disease.”12

          In the Avid Lawsuit, Avid asserted that AIA lacked standing to assert the patents on the

basis that Sexton and others—namely, Dr. Michael J. Mullan and Dr. John Hardy—had



         11
            Although Sexton attaches outside materials to his motion to dismiss, the Court need not consider those
materials in ruling on Sexton’s motion and, therefore, does not consider whether to convert Sexton’s motion to one
for summary judgment under Fed. R. Civ. P. 56.
          12
               Doc. 1 ¶ 12 (quoting AIA Am., Inc., v. Avid Radiopharmaceuticals, Inc., 866 F.3d 1369, 1371 (Fed. Cir.
2017)).




                                                             3
“orchestrated a scheme to appropriate for themselves inventions from Imperial College . . . in

London and the University of South Florida.”13 On December 22, 2011, the Elan Court granted

the plaintiff’s motion to stay pending the conclusion of a jury trial in the Avid Lawsuit, finding

that the outcome of that trial could be dispositive of the entire action. The Avid Court then held

a jury trial on AIA’s standing and, “[b]ased on the jury’s verdict, the district court found AIA

lacked standing to assert the . . . patents and entered judgment in favor of Avid.”14 On March 8,

2012, the Elan Court lifted the stay in the Elan Lawsuit and dismissed the case for lack of

standing, finding that collateral estoppel applied as a result of the jury’s determination in the

Avid Lawsuit. The Avid Court’s decision on lack of standing was affirmed by the United States

Court of Appeals for the Federal Circuit.

       On March 30, 2015, the Avid Court issued a memorandum opinion finding that the Avid

Lawsuit was an “exceptional case” entitling Avid to attorneys’ fees under 35 U.S.C. § 285. The

Avid Court’s exceptional-case finding rested upon evidence that AIA knew that it was not the

legal owner of the rights to the patents upon which it sued, including evidence of Sexton’s

personal efforts, in cooperation with Dr. Hardy and Dr. Mullan, to defraud the University of

South Florida and Imperial College in London of their ownership rights in the invention. On

June 5, 2015, the Elan Court found that collateral estoppel also applied to the Avid Court’s

determination that the case was exceptional under § 285, and that “an award of attorneys’ fees

against AIA was therefore justified in the Elan Lawsuit.”15 On April 14, 2016, the Elan Court

entered an order awarding $4,445,492.13 in attorneys’ fees to Eli Lilly and $3,435,130.71 in

attorneys’ fees to Elan. On August 17, 2016, the Avid Court ordered “that judgment be entered


       13
            Id. ¶ 13 (quoting AIA Am., Inc., 866 F.3d at 1371).
       14
            Id. ¶ 17 (quoting AIA Am., Inc., 866 F.3d at 1372).
       15
            Id. ¶ 28 (emphasis added).




                                                           4
favor of Avid and against AIA in the Avid Lawsuit for attorneys’ fees in the amount of

$3,943,317.70.”16

        The judgments awarding attorneys’ fees in the Elan and Avid Lawsuits are against AIA

only; Plaintiffs do not allege that any judgment was entered against Sexton. Plaintiffs now bring

this separate lawsuit seeking to hold Sexton personally liable for a total of $11,823,940.54 in

attorneys’ fees pursuant to 35 U.S.C. § 285. Plaintiffs also bring a second claim for malicious

prosecution under Pennsylvania law.

III.    Analysis

        A.          Action for Award of Fees Pursuant to 35 U.S.C. § 285

        Count I of Plaintiffs’ Complaint is titled, “Action for Award of Fees Pursuant to 35

U.S.C. § 285.”17 Section 285, which appears in a chapter of the United States Code addressing

remedies for patent infringement, provides that “[t]he court in exceptional cases may award

reasonable attorney fees to the prevailing party.”18 “When deciding whether to award attorney

fees under § 285, a district court engages in a two-step inquiry. First, the Court must determine

whether the prevailing party has proved by clear and convincing evidence that the case is

exceptional.”19 “If the district court finds that the case is exceptional, it must then determine

whether an award of attorney fees is justified.”20 “A case may be deemed exceptional under §

285 where there has been ‘willful infringement, fraud or inequitable conduct in procuring the




        16
             Id. ¶ 30 (emphasis added).
        17
             Doc. 1 at 26.
        18
             35 U.S.C. § 285.
        19
           MarcTec, LLC v. Johnson & Johnson, 664 F.3d 907, 915 (Fed. Cir. 2012) (citing Forest Labs., Inc. v.
Abbott Labs., 339 F.3d 1324, 1327 (Fed. Cir. 2003), cert. denied, 540 U.S. 1109 (2004); Aspex Eyewear Inc. v.
Clariti Eyewear, Inc., 605 F.3d 1305, 1314 (Fed. Cir. 2010)).
        20
             Id. at 916 (citation omitted).




                                                        5
patent, misconduct during litigation, vexatious or unjustified litigation, conduct that violates

Federal Rule of Civil Procedure 11, or like infractions.’”21

          The two district courts in which the underlying patent claims were litigated have already

imposed fees on AIA—and AIA alone—under § 285. In this separate case, filed years after the

fee awards in the prior patent litigation, Plaintiffs argue that § 285 creates an independent cause

of action against Sexton for attorneys’ fees that were not awarded against him in the earlier

patent cases. Sexton argues that Count I must be dismissed because § 285 does not give rise to

an independent cause of action and “[i]f Plaintiffs intended to seek an award of attorneys’ fees

from Defendant Ronald Sexton, they should have sought leave to add him as a party to the Avid

and Elan Lawsuits and then sought that relief from the United States District Courts of the

Eastern District of Pennsylvania and Northern District of California.”22 The Court finds that

Sexton has the better part of the argument.

          In Octane Fitness, LLC v. ICON Health & Fitness, Inc.,23 the United States Supreme

Court set forth the history behind § 285:

                      Prior to 1946, the Patent Act did not authorize the awarding of
                      attorney’s fees to the prevailing party in patent litigation. Rather,
                      the “American Rule” governed: “‘[E]ach litigant paid its own fees,
                      win or lose . . . .’” In 1946, Congress amended the Patent Act to
                      add a discretionary fee-shifting provision, then codified in § 70,
                      which stated that a court “may in its discretion award reasonable
                      attorney’s fees to the prevailing party upon the entry of judgment
                      in any patent case.”

                      Courts did not award fees under § 70 as a mater of course. They
                      viewed the award of fees not “as a penalty for failure to win a
                      patent infringement suit,” but as appropriate “only in extraordinary
                      circumstances.” The provision enabled them to address

          21
               Id. (quoting Serio-US Indus., Inc. v. Plastic Recovery Techs. Corp., 459 F.3d 1311, 1321–22 (Fed. Cir.
2006)).
          22
               Doc. 15 at 5.
          23
               572 U.S. 545 (2014) .




                                                             6
                    “unfairness or bad faith in the conduct of the losing party, or some
                    other equitable consideration of similar force,” which made a case
                    so unusual as to warrant fee-shifting.24

Cases applying § 285 are consistent with the Supreme Court’s reference to that section as a fee-

shifting provision and do not support Plaintiffs’ argument that it gives rise to a cause of action

independent from a patent-infringement lawsuit.

        “Only ‘[t]he trial judge has discretion to increase damages for exceptional cases.’”25

Thus, an award of attorneys’ fees under § 285 is a post-trial decision for the judge rather than an

element of damages to be proved at trial.26 Further, the Federal Circuit has held that requests for

attorneys’ fees under § 285 are not exempt from compliance with Rule 54(d)(2)(B) of the

Federal Rules of Civil Procedure.27 That rule provides, in part, that “[u]nless a statute or a court

order provides otherwise, the motion [for fees] must be filed no later than 14 days after the entry

of judgment.”28 Although this Court routinely considers motions for attorneys’ fees under § 285,

it does so only after a judgment regarding a substantive patent issue is entered in the same case.29

        Here, Plaintiffs bring their claim for fees not by motion in the trial courts within fourteen

days of the judgments in the Avid and Elan Lawsuits as required by Rule 54, but in an entirely

separate action in a different district court years later. This attempt lacks support in the law. As

explained by the United States District Court for the Southern District of New York:



        24
             Id. at 548–49 (emphasis added) (footnotes omitted) (citations omitted).
        25
           Rentrop v. Spectranetics Corp., 514 F. Supp. 2d 497, 506 (S.D.N.Y. 2007) (quoting Union Carbide
Chems. & Plastics Tech. Corp. v. Shell Oil Co., 425 F.3d 1366, 1372 (Fed. Cir. 2005), overruled on other grounds,
Cardiac Pacemakers, Inc. v. St. Jude Med, Inc., 675 F.3d 1348 (Fed. Cir. 2009)).
        26
             See id. (striking jury award of attorneys’ fees because jury was not authorized to award fees under § 285).
        27
         See IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1386 (Fed. Cir. 2005); Wedgetail Ltd. v.
Huddleston Deluxe, Inc., 576 F.3d 1302, 1385 (Fed. Cir. 2009).
        28
             Fed. R. Civ. P. 54(d)(2)(B)(i) (emphasis added).
        29
           See, e.g., Layne Christensen Co. v. Bro-Tech Corp., 871 F. Supp. 2d 1104, 1119–23 (D. Kan. 2012); Five
Star Mfg., Inc. v. Ramp Lite Mfg., Inc., 196 F. Supp. 2d 1170, 1173–74 (D. Kan. 2002).




                                                            7
                    The text of § 285 makes clear that the statute does not give rise to a
                    separate cause of action. A “cause of action” is a situation or state
                    of facts which entitles the party to sustain an action and gives him
                    the right to seek judicial interference on his behalf. The statute
                    here is a “fee-shifting provision.” Consequently, the statute
                    provides for reasonable attorney’s fees to the “prevailing party” in
                    the context of an existing action or proceeding. Thus, an award of
                    attorney’s fees is a remedy that underlies a cause of action, but
                    does not give rise to a separate one. This conclusion is supported
                    by how courts have treated similar fee-shifting provisions such as
                    42 U.S.C. § 1988.30

        Plaintiffs cite a number of cases which they contend support their argument that a § 285

claim can be raised as a stand-alone cause of action here. These cases, however, all pertain to

fees sought during the initial patent-infringement suit.31 One case relied upon by Plaintiffs

concerns whether a party to a patent-infringement action may maintain a counterclaim for § 285

fees,32 an issue that “[a]s a practical matter . . . is utterly inconsequently to the substantial rights

of the parties” because the prevailing party retains the right to seek fees under the statute at the

conclusion of the case regardless of whether that party asserts those fees in a counterclaim.33

Although Plaintiffs argue that their claim under § 285 is substantively indistinguishable from a

counterclaim in an existing action, there is no existing patent-infringement action here. And in

any event, in the line of cases discussing whether § 285 fees may be raised as a counterclaim,




        30
           Lokai Holdings LLC v. Twin Tiger USA LLC, 306 F. Supp. 3d 629, 644 (S.D.N.Y. 2018) (citations
omitted) (collecting cases).
        31
          See, e.g., Applied Materials, Inc. v. MultiMetrixs, LLC, No. C 06-7372 MHP, 2009 WL 10690770, at *4–
6 (N.D. Cal. Nov. 23, 2009) (patent court finding that it could decide motion for attorneys’ fees against individual
defendants who acted as principals of corporate defendant and controlled the litigation on its behalf).
        32
          See Great Lakes Intellectual Prop. Ltd. v. Sakar Intern., Inc., No. 1:04-CV-608, 2008 WL 148965, at *3–
4 (S.D. Mich. Jan. 11, 2008) (permitting party seeking fees in patent infringement action to do so by counterclaim).
        33
             Id. at *4; see also Lokai Holdings LLC, 306 F. Supp. 3d at 644 (citation omitted).




                                                            8
there is ample authority to support that such fees are “not a separate, surviving and independent

cause of action, but rather a corollary or ancillary issue which is dependent on the main action.”34

         Other cases relied upon by Plaintiffs concern whether the court hearing a patent action

has jurisdiction to decide fees after the underlying patent claims have been dismissed or

withdrawn. Although the Federal Circuit has held that a district court hearing a patent action

“retain[s] jurisdiction” over a claim for attorney fees under § 285 after the dismissal of the

underlying patent claims because a claim for fees is independently within the court’s federal

question jurisdiction,35 Plaintiffs cite no case in which a separate district court entertained only a

claim for attorneys’ fees under § 285 independent from and years after the patent-infringement

suit in which the fees were incurred. Rather, in all of the cases cited, the claim for fees was

raised in the initial patent litigation.36 Stated another way, in these cases, “jurisdiction is not the


         34
           Aventis Cropscience, N.V. v. Pioneer Hi-Bred Intern., Inc., 294 F. Supp. 2d 739, 743 (M.D.N.C. 2003)
(adding that “[e]ven defendants do not suggest that they could file a request for Section 285 attorney fees alone and
outside of a patent action”); see also, e.g., InteraXon Inc. v. NeuroTek, LLC, Case No. 15-cv-05290-KAW, 2017 WL
24721, at *2 (N.D. Cal. Jan. 3, 2017) (finding that “[a]n assertion of an ‘exceptional case’ under 35 U.S.C. § 285 is
not a separate cause of action” (citation omitted)); Nycomed U.S. Inc. v. Glenmark Generics Ltd., No. 08-CV-5023
(CBA)(RLM), 2010 WL 1257803, at *3 (E.D.N.Y. Mar. 26, 2010) (“Nycomed has conceded, as it must, that
allegations regarding exceptional case do not give rise to a separate cause of action; rather, a party pleading
‘exceptional case’ is simply noting its intention to move for attorney fees at the conclusion of the case”); Medi-Temp
LLC v. CVS Pharmacy, Inc., CV 05-3241-PCT-JAT, 2006 WL 8440902, at *5 (D. Ariz. July 21, 2006) (noting that
“§ 285 does not create a separate cause of action” and construing counterclaim as request for attorney fees under §
285).
         35
           See Highway Equip. Co., Inc. v. FECO, Ltd., 469 F.3d 1027, 1032–33 (Fed. Cir. 2006) (emphasis added)
(citing H.R. Techs., Inc. v. Astechnologies, Inc., 275 F.3d 1378, 1386 (Fed. Cir. 2002)).
         36
            See H.R. Techs., Inc., 275 F.3d at 1386 (noting, when vacating district court’s order dismissing state and
federal counterclaims and § 285 fee claim, that the claim for fees was “within the district court’s federal question
jurisdiction”); Robbins Co. v. Herrenknecht Tunnelling Sys. USA, Inc., No. 5:13cv2113, 2014 WL 2735634, at *2
(N.D. Ohio June 16, 2014) (finding that “[b]ecause 35 U.S.C. § 285 is an independent source of jurisdiction, a
plaintiff’s covenant not to sue for patent infringement claims does not deprive a court of subject matter jurisdiction
over a defendant’s 35 U.S.C. § 285 claim for attorneys’ fees, even though the defendant’s counterclaims for non-
infringement and invalidity are no longer in controversy” (citation omitted)); Knauf Fiber Glass, GmbH v.
Certainteed Corp., No. 1:02-CV-1215-DFH, 2004 WL 771257, at *2 (S.D. Ind. Mar. 24, 2004) (“[T]his court
retains jurisdiction over CertainTeed’s counterclaim for coercive relief, in the form of an award of attorney fees and
costs, on the basis that this case should be deemed ‘exceptional’ under § 285.” (emphasis added)); In re
Rivastigmine Patent Litig. (MDL No. 1661), No. 05 MD 1661 (HB)(JCF), 2007 WL 1154000, at *9 (S.D.N.Y. Apr.
19, 2007) (stating that “Highway Equipment . . . holds squarely that the court retains jurisdiction over claims for
attorneys’ fees under 35 U.S.C. § 285 even in the face of a plaintiff’s covenant not to sue” (emphasis added)
(citation omitted) (citing Highway Equip. Co., Inc., 469 F.3d at 1032–33)).




                                                          9
issue: ‘[n]o Article III case or controversy is needed with regard to attorneys’ fees as such,

because they are but an ancillary matter over which the district court retains equitable

jurisdiction even when the underlying case is moot.’”37 It appears that the proper course would

have been for Plaintiffs to attempt to recover fees from Sexton in the context of the Avid and

Elan Lawsuits if relying upon § 285 to do so.38 The Court finds that § 285 provides no

standalone cause of action here, and that even if it did, Plaintiffs’ claim would not be timely

under Rule 54.

         B.          State-Law Claims

         In response to Sexton’s motion to dismiss, Plaintiffs pivot from the way they have pled

Count I as an action for fees under § 285 and argue that they merely seek to enforce the existing

judgments under an alter-ego theory or by piercing the corporate veil:

         Plaintiffs are not seeking an initial ruling on whether attorneys’ fees
         should be awarded. The Eastern District of Pennsylvania and the Northern
         District of California already ruled on that issue in the affirmative, and the
         Federal Circuit Court of Appeals agreed. Rather, Plaintiffs are seeking to
         enforce the existing orders entered against AIA to hold Defendant liable
         based on Defendant’s own actions and his relationship with AIA. In that
         context, the question of whether § 285 provides a separate cause of action
         is not even relevant. The relevant questions are whether there are grounds
         to hold that Defendant orchestrated the improper conduct that gave rise to
         the Attorneys’ Fee Awards or whether there are grounds to pierce the
         corporate veil.39

Plaintiffs contend that state law applies to their alter-ego or veil-piercing claim, specifically

stating that “Pennsylvania and California law applies in this case to the Avid and Elan judgments


         37
           Universal Elecs., Inc. v. Universal Remote Control, Inc., Case No. SACV 12-00329 AG (JPRx), 2014
WL 12601610, at *3 (C.D. Cal. Apr. 21, 2014) (citing Zucker v. Occidental Petroleum Corp., 192 F.3d 1323, 1329
(9th Cir. 1999), cert. denied, 529 U.S. 1066 (2000)).
         38
           See Iris Connex, LLC v. Dell, Inc., 235 F. Supp. 3d 826, 844–46, 854 (E.D. Tex. 2017) (finding authority,
in patent infringement action, to hold individual jointly and severally liable for all § 285 costs and fees after joining
him to the case sua sponte).
         39
              Doc. 19 at 8.




                                                           10
respectively, but the applicable law is of no consequence. States across the country, including

Kansas, Pennsylvania and California, allow veil piercing and personal liability for officers that

participate in their company’s torts.”40 Plaintiffs’ malicious prosecution claim, Count II, also

arises under state law.41

        Sexton disputes that Plaintiffs have fairly pled a claim for alter-ego liability or piercing

the corporate veil. Although Plaintiffs’ Complaint contains many allegations that would be

relevant to an alter-ego or veil-piercing theory of liability, Sexton correctly points out that

Plaintiffs’ Complaint expressly states the following with respect to Count I:

                    “This is a civil action brought by the Plaintiffs pursuant to 35 U.S.C. § 285, to
                     recover attorneys’ fees and expenses . . .”

                    Count I is labeled “ACTION FOR AWARD OF FEES PURSUANT TO 35
                     U.S.C. § 285.”

                    Plaintiffs devote five paragraphs of their Complaint to the standard for awarding
                     fees under § 285.

                    Plaintiffs allege that an individual can be liable for fees under § 285.

                    Plaintiffs allege that entry of judgment against Sexton “under § 285” is
                     appropriate based on the findings in the Avid and Elan Lawsuits.

                    Plaintiffs seek judgment “pursuant to 35 U.S.C. § 285.”42

Sexton further argues that if the Court permits Plaintiffs to recharacterize their § 285 claim as a

state-law claim to pierce the corporate veil, the Court must dismiss that claim for lack of

diversity jurisdiction.




        40
             Id. at 9 n.2.
        41
             Doc. 1 §§ 92–93 (citing Pennsylvania law); Doc. 19 at 15 (same).
        42
             Id. at 26 and §§ 1, 22–26, 35, 44, 52, 62, 90.




                                                              11
         “‘[F]ederal courts have no jurisdiction without statutory authorization.’”43 “They possess

only that power authorized by Constitution and statute, which is not to be expanded by judicial

decree.”44 “It is to be presumed that a cause lies outside this limited jurisdiction, and the burden

of establishing the contrary rests upon the party asserting jurisdiction.”45 This Court “must, sua

sponte, satisfy itself of its power to adjudicate in every case and at every stage of the

proceeding.”46

         Plaintiffs have neither expressly invoked nor sufficiently alleged diversity jurisdiction

under 28 U.S.C. § 1332. “Diversity jurisdiction requires complete diversity—no plaintiff may be

a citizen of the same state as any defendant.”47 For the purposes of diversity jurisdiction, the

citizenship of a business entity depends on its organizational structure.48 If the business is a

corporation, its citizenship is both the state where it is incorporated and the state where its

principal place of business is located.49 If the business is a limited liability company, its

citizenship is determined by the citizenship of each one of its members.50




         43
           Davis v. King, 560 F. App’x 756, 759 (10th Cir. 2014) (quoting Exxon Mobil Corp. v. Allapattah Servs.,
Inc., 545 U.S. 546, 553 (2005)).
         44
          Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citing Willy v. Coastal Corp., 503
U.S. 131, 136–37 (1992); Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986); Am. Fire & Cas. Co. v.
Finn, 341 U.S. 6 (1951)).
         45
         Id. (citing Turner v. Bank of N. Am., 4 U.S. 8 (1799); McNutt v. Gen. Motors Acceptance Corp., 298 U.S.
178, 182–83 (1936)).
        46
           State Farm Mut. Auto. Ins. Co. v. Navarez, 149 F.3d 1269, 1270–71 (10th Cir. 1998) (quoting Tafoya v.
U.S. Dept. of Justice, 748 F.2d 1389, 1390 (10th Cir. 1984)).
         47
          Grynberg v. Kinder Morgan Energy Partners, 805 F.3d 901, 905 (10th Cir. 2015) (citation omitted), cert.
denied, 136 S. Ct. 1714 (2016).
         48
            See Siloam Springs Hotel, LLC v. Century Sur. Co., 781 F.3d 1233, 1236–38 (10th Cir. 2015) (analyzing
different treatment of corporations and LLCs for purposes of diversity jurisdiction).
         49
              28 U.S.C. § 1332(c)(1); Newsome v. Gallacher, 722 F.3d 1257, 1267 (10th Cir. 2013).
        50
           Siloam Springs, 781 F.3d at 1234 (“Like every other circuit to consider this question, this court concludes
an LLC, as an unincorporated association, takes the citizenship of all its members.” (citation omitted)).




                                                          12
         In their Complaint, Plaintiffs state that Elan is “a Delaware limited liability company,”

that Eli Lilly is “an Indiana corporation,” and that Avid is “a Pennsylvania corporation.”51

Sexton “is an individual residing in Johnson County, Kansas.”52 Because Plaintiffs have failed

to allege the principal places of business of Eli Lilly and Avid, as well as the citizenship of each

of the members of Elan, there is no proper basis for the Court to exercise diversity jurisdiction.

         Plaintiffs do evoke 28 U.S.C. § 1331, which provides that “[t]he district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.”53 The Court has found that Plaintiffs cannot pursue a claim against Sexton

arising directly under the federal statute upon which they expressly rely, 35 U.S.C. § 285. As to

Plaintiffs’ alter-ego or veil-piercing arguments, the purpose of fact pleading under Rule 8(a)(2)

of the Federal Rules of Civil procedure is to “give the defendant fair notice of the claims against

him without requiring the plaintiff to have every legal theory or fact developed in detail before

the complaint is filed and the parties have opportunity for discovery.”54 “As a general rule, a

plaintiff should not be prevented from pursuing a valid claim just because [it] did not set forth in

the complaint a theory on which [it] could recover.”55 “In other words, if factual allegations are




         51
              Doc. 1 ¶¶ 5–7.
         52
              Id. ¶ 8.
          53
             Plaintiffs also state in their Complaint that this Court has jurisdiction over this action pursuant to 18
U.S.C. § 1964(a) and (c), 18 U.S.C. § 1030(g), and 28 U.S.C. § 1331. Section 1964(a) grants jurisdiction to federal
district courts to prevent and restrain violations of the Racketeer Influenced and Corrupt Organizations (“RICO”)
Act, and § 1964(c) provides a federal cause of action for any person injured by a RICO violation. Plaintiffs here,
however, allege no RICO claim. Similarly, § 1030(g) authorizes the filing of civil actions for certain conduct
amounting to computer fraud, but Plaintiffs allege no such claim.
         54
              Evans v. McDonald’s Corp., 936 F.2d 1087, 1091 (10th Cir. 1991) (citing Wright & Miller §§ 1215, 1219
(3d ed.)).
         55
              Id. (citation omitted).




                                                          13
pled that are sufficient to state a claim for relief, the plaintiff is not required to identify the

particular legal theory under which it seeks relief.”56

        However, one requirement of Rule 8(a) is that the complaint must contain “a short and

plain statement of the grounds for the court’s jurisdiction.”57 Although Plaintiffs evoke federal

question jurisdiction in their Complaint, they have not addressed whether this Court would have

such jurisdiction to hear the state-law alter-ego or veil-piercing claim they assert in response to

Sexton’s motion to dismiss, which is of a different character from a request for fees under § 285.

Thus, without passing on the question of subject matter jurisdiction or the viability of Plaintiffs’

alter-ego or veil-piercing claim, the Court declines to construe Plaintiffs’ claim for fees under §

285 as a state-law judgment-collection action. Rather, the Court dismisses Count I for attorneys’

fees under § 285 on the grounds discussed above with prejudice, but without prejudice as to any

separate claim to enforce the judgments in the Elan and Avid Lawsuits against Sexton under an

alter-ego or veil-piercing theory of liability.

        Having disposed of Plaintiffs’ only claim arising under federal law, and having found no

basis for diversity jurisdiction, the Court declines to exercise supplemental jurisdiction over

Plaintiffs’ malicious prosecution claim arising under state law. District courts having original

jurisdiction to hear federal claims also have discretion to exercise supplemental jurisdiction over

state-law claims where the plaintiff can demonstrate that “the claims not within the original

jurisdiction of the court form part of the ‘same case or controversy under Article III’ as their

federal claims.”58 Federal and state claims arise from the same “case or controversy” where they


        56
        Capital Sols., LLC v. Konica Minolta Bus. Sols. U.S.A., Inc., Nos. 08-2027-JWL-DJW, 08-2191-JWL-
DJW, 2009 WL 3711574, at *5 (D. Kan. Nov. 3, 2009).
        57
             Fed. R. Civ. P. 8(a)(1).
        58
           Oltremari by McDaniel v. Kan. Soc. & Rehab. Servs., 871 F. Supp. 1331, 1340 (D. Kan. 1994) (quoting
Fasco Indus., Inc. v. Mack, 843 F. Supp. 1252, 1256 (N.D. Ill. 1994)).




                                                      14
“derive from a common nucleus of operative fact . . . .”59 While Plaintiffs’ malicious

prosecution claim may arise from the same case or controversy as their federal claim, “[u]nder

28 U.S.C. § 1367(c), a district court may decline to exercise supplemental jurisdiction over a

state-law claim for a number of reasons, including if ‘the district court has dismissed all claims

over which it has original jurisdiction.’”60

          The Supreme Court has explained that “in the usual case in which all federal-law claims

 are eliminated before trial, the balance of factors to be considered under the pendent jurisdiction

 doctrine—judicial economy, convenience, fairness, and comity—will point toward declining to

 exercise jurisdiction over the remaining state-law claims.”61 Because this case is in its infancy

 and Plaintiffs’ remaining malicious prosecution claim “raise[s] questions of purely state law,”62

 the Court sees no compelling reason to exercise supplemental jurisdiction and, therefore,

 dismisses those claims without prejudice.63

         IT IS THEREFORE ORDERED BY THE COURT that Defendant Sexton’s Motion

to Dismiss (Doc. 14) pursuant to Fed. R. Civ. P. 12(b)(6) is granted with prejudice as to

Plaintiffs’ claim for attorneys’ fees under 35 U.S.C. § 285, but without prejudice as to

Plaintiffs’ state-law claims.


         59
              Id. at 1340 (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966)).
          60
             Bryner v. Lindberg, 429 F. App’x 736, 737 (10th Cir. 2011) (quoting 28 U.S.C. § 1367(c)(3)); see also
Villalpando ex rel. Villalpando v. Denver Health and Hosp. Auth., 65 F. App’x 683, 688 (10th Cir. 2003) (“[W]hen
a district court dismisses the federal claims, leaving only supplement[al] state claims, the most common response
has been to dismiss the state claim or claims without prejudice.” (quoting United States v. Botefuhr, 309 F.3d 1263,
1273 (10th Cir. 2002))).
         61
          Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988); see also Ogles v. Sec. Benefit Life Ins.
Co., Case No. 18-CV-02265-HLT-KGG, 2019 WL 3066439, at *15 (D. Kan. July 12, 2019), appeal docketed, 2019
WL 3066439 (10th Cir. Jul. 29, 2019)).
         62
              Ogles, 2019 WL 3066439, at *15.
         63
           See Botefuhr, 309 F.3d at 1273 (explaining that absent a showing that the parties have already expended a
great deal of time and energy on supplemental state-law claims, such claims should normally be dismissed after all
federal claims have been dismissed, “particularly when the federal claims are dismissed before trial” (citation
omitted)).




                                                           15
IT IS SO ORDERED.

Dated: October 1, 2019

                          s/ Julie A. Robinson
                          JULIE A. ROBINSON
                          CHIEF UNITED STATES DISTRICT JUDGE




                         16
